DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-14, 16 and 18-20) in the reply filed on 03/24/2022 is acknowledged. Non-elected Group II (claims 22-23) is withdrawn from consideration. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2019, 05/16/2019, and 06/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notification regarding 35 USC § 112f paragraph
The following is a quotation of AIA  35 U.S.C. 112f paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a stirring assembly provided in the cleaning chamber” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a stirring assembly” coupled with functional language “provided in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim limitation “a rotating member disposed in the cleaning chamber” in claim 2 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a rotating member” coupled with functional language “disposed in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim limitation “a stirring member disposed in the cleaning chamber” in claim 2 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a stirring member” coupled with functional language “disposed in the cleaning chamber” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f:
“The stirring assembly comprises a stirring member and a rotating member” has been described in the present Specification, Par.0010. 
“the rotating member comprises: a connecting column connected to the stirring member and being capable of being supported by the bracket; and a blade connected to the connecting column and being capable of converting wind energy into mechanical energy to enable the rotating member to rotate relative to the bracket” has been described in the present Specification, Par.0032.
“The stirring member comprises a connecting rod and a stirring rod” has been described in the present Specification, Par.0014. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11, 13 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claims 11, 13 and 20: the term “…and/or…”, is indefinite because it is unclear that the applicants want to claim one or the other or both. It is suggested the term “…and/or…” is changed to --… or…--.  Correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevarez et al. (US 20100323071 A1).
Regarding claim 1, Nevarez discloses 
A material cleaning device (blender/mixer/cleaning module 303, fig.18), comprising: 
a cleaning chamber (serving cup 15, fig.18), which is provided with an air inlet [air tube, Par.0074 cited: “…providing a tubing (not shown) about the interior surface of door 235, which allows air to flow therethrough, … During use, air would flow through this tube …”], a material inlet [cup opening, fig.7 shows a serving cup 15 has an opening on top that allows to insert material], and a water inlet (tube 275, fig.18, Par.0081 cited: “…liquid may be water and/or a sanitizer…”), the air inlet (air tube), the material inlet (cup opening), and the water inlet (tube 275) configured to transport air flow, a material to be cleaned, and water for cleaning the material to the cleaning chamber (serving cup 15); and 
a stirring assembly (blender 245, blender blade 255, fig.18) provided in the cleaning chamber (serving cup 15) and configured to rotate in the cleaning chamber (serving cup 15) under action of air streams [Par.0074 cited: “…providing a tubing (not shown) about the interior surface of door 235, which allows air to flow therethrough, … During use, air would flow through this tube …”], wherein the material and the water is stirred in the cleaning chamber (serving cup 15).

    PNG
    media_image1.png
    629
    518
    media_image1.png
    Greyscale


Regarding claim 2, Nevarez discloses 
the stirring assembly (blender 245, blender blade 255, fig.18) comprises: a rotating member (blender 245) disposed in the cleaning chamber (serving cup 15, fig.18) and configured to rotate in the cleaning chamber (serving cup 15) under the action of the air stream [Par.0074 cited: “…providing a tubing (not shown) about the interior surface of door 235, which allows air to flow therethrough, … During use, air would flow through this tube …”]; and 
a stirring member (blender blade 255) disposed in the cleaning chamber (serving cup 15), connected to the rotating member (blender 245) and configured to rotate in the cleaning chamber (serving cup 15) under driving of the rotating member (blender 245) wherein the material and the water are stirred in the cleaning chamber (serving cup 15).

Regarding claim 18, Nevarez discloses 
a top of the cleaning chamber (serving cup 15, fig.18) is completely open [serving cup 15 has an opening top, fig.17]; and the material cleaning device (blender/mixer/cleaning module 303, fig.18) further comprises a cleaning cover (lid 252, fig.18) configured to cover the cleaning chamber (serving cup 15) to close the cleaning chamber (serving cup 15).

Regarding claim 19, Nevarez discloses 
 the air inlet coincides with the material inlet or the water inlet [serving cup 15 has an opening top, fig.17, it can be air inlet, material inlet or both].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	




Claims 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nevarez et al. (US 20100323071 A1) in view of Broadbent (US 20120026826 A1).
Regarding claim 14, Nevarez discloses substantially all the features as set forth in claim 1 above, but does not disclose the bottom of the cleaning chamber is provided with a material outlet; and the material cleaning device further comprises a valve connected to the cleaning chamber and movable relative to the cleaning chamber to close or open the material outlet, wherein the bottom of the cleaning chamber is completely opened to form the material outlet.
Broadbent discloses a device (blending assembly, fig.2) comprising: a bottom of a cleaning chamber (blender container 10, fig.1) is provided with a material outlet (dispensing spout 30, fig.3); and the material cleaning device (blending assembly) further comprises a valve (dispensing valve 40, fig.3) connected to the cleaning chamber and movable relative to the cleaning chamber to close or open the material outlet (dispensing spout 30), wherein the bottom of the cleaning chamber is completely opened to form the material outlet (dispensing spout 30).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device of Nevarez, by including an material outlet and a valve, as taught by Broadbent, in order to control a flow dispensing of material.

Regarding claim 16, Nevarez does not a sealing member for sealing the material outlet is further provided between the valve and the cleaning chamber, and wherein the sealing member is a sealing ring.
Broadbent discloses a device (blending assembly, fig.2) comprising: a sealing member (rubber head 80, fig.3) for sealing the material outlet (dispensing spout 30, fig.3) is further provided between the valve (dispensing valve 40, fig.3) and the cleaning chamber (blender container 10, fig.1), and wherein the sealing member (rubber head 80) is a sealing ring [rubber head 80 has a sealing ring shaped].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device of Nevarez, by including a sealing member is further provided between the valve and the cleaning chamber, and wherein the sealing member is a sealing ring, as taught by Broadbent, in order to seal a material outlet.

    PNG
    media_image2.png
    500
    411
    media_image2.png
    Greyscale


Regarding claim 20, Nevarez discloses substantially all the features as set forth in claim 1 above, Nevarez further discloses the material inlet is located at the upper portion of the cleaning chamber, but does not disclose the cleaning chamber is further provided with an air outlet and a water outlet, wherein the air outlet is porous; or the water outlet is porous; or the air inlet, the water inlet, the air outlet and the water outlet are all provided on the sidewall of the cleaning chamber.
Broadbent discloses a device (blending assembly, fig.2) comprising: a bottom of a cleaning chamber (blender container 10, fig.1) is provided with an outlet (dispensing spout 30, fig.3) [dispensing spout 30 can be used as a water outlet and/or an air outlet].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device of Nevarez, by including an outlet, as taught by Broadbent, in order to control a flow dispensing of water and/or air. Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an outlet of Broadbent with material is made by porous, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a bracket  disposed in the cleaning chamber, fixedly connected to an inner sidewall of the cleaning chamber, and configured to support the stirring assembly, the stirring assembly being rotatable relative to the bracket.
The dependent claims 4-13 are also objected by being depended on the dependent claim 3.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
05/02/2022